USCA11 Case: 21-12955      Date Filed: 06/22/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12955
                   Non-Argument Calendar
                   ____________________

RAYMOND HAILE,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:19-cv-22161-JLK
                   ____________________
USCA11 Case: 21-12955        Date Filed: 06/22/2022     Page: 2 of 5




2                      Opinion of the Court                21-12955


Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
       Raymond Haile, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of his 28 U.S.C. § 2255 motion. We
granted a certificate of appealability (COA) on whether Haile’s trial
counsel was ineffective for misadvising him during plea negotia-
tions that he had three qualifying convictions for the purposes of
the Armed Career Criminal Act (ACCA). After review, we find that
Haile’s trial counsel properly considered the current case law at the
time of Haile’s plea negotiations and thus was not ineffective for
advising Haile that he had three qualifying convictions under
ACCA.
       When faced with the denial of a § 2255 motion, we review
legal conclusions de novo and factual findings for clear error.
Brown v. United States, 942 F.3d 1069, 1072 (11th Cir. 2019) (per
curiam). Section 2255 allows federal prisoners to obtain post-con-
viction relief and set aside prior convictions when a sentence “was
imposed in violation of the Constitution or laws of the United
States.” 28 U.S.C. § 2255(a). We review de novo a claim of inef-
fective assistance of counsel. Hagins v. United States, 267 F.3d
1202, 1204 (11th Cir. 2001).
      To succeed on a claim of ineffective assistance of counsel, a
movant must show that counsel’s performance was deficient and
prejudiced him.    Strickland v. Washington, 466 U.S. 668,
USCA11 Case: 21-12955        Date Filed: 06/22/2022    Page: 3 of 5




21-12955               Opinion of the Court                       3

687 (1984). Counsel has a right to form strategies that are reasona-
ble at the time of trial and to balance limited resources in accord-
ance with effective tactics and strategies. Harrington v. Richter,
562 U.S. 86, 107 (2011). An attorney does not render ineffective
assistance by failing to make an argument that depends on a future
development of law. Brewster v. Hetzel, 913 F.3d 1042, 1057 (11th
Cir. 2019).
       Under the ACCA, a defendant convicted of being a felon in
possession of a firearm is subject to a mandatory minimum sen-
tence of 15 years’ imprisonment if he has 3 prior convictions for a
serious drug offense or violent felony “committed on occasions dif-
ferent from one another.” 18 U.S.C. § 924(e).
        In Wooden v. United States, the Supreme Court rejected the
Sixth Circuit’s holding that the different-occasions provision was
satisfied whenever crimes occurred sequentially instead of simulta-
neously. 142 S. Ct. 1063, 1068 (2022). Rather, the Supreme Court
held that an inquiry into whether offenses occurred on separate oc-
casions is multi-factored and requires considering the timing, loca-
tion, character, and relationship of the offenses. Id. at 1070–71.
       First, Haile’s argument that his counsel should have had an-
ticipated the Supreme Court’s opinion in Wooden would affect
whether his prior offense would serve as predicate offenses under
ACCA lacks merit. As the Supreme Court stated in Strickland,
courts must try to “eliminate the distorting effects of hindsight,”
and must “evaluate the conduct from counsel’s perspective at the
time.” 466 U.S. at 689. Haile pleaded guilty in November 2017 and
USCA11 Case: 21-12955            Date Filed: 06/22/2022        Page: 4 of 5




4                         Opinion of the Court                     21-12955

was sentenced in February 2018, over three years before the Su-
preme Court granted certiorari in Wooden. See 141 S. Ct. 1370
(2021). Thus, Haile’s counsel cannot be ineffective for failing to
anticipate any future development about how Supreme Court
cases, like Wooden, would have on our different-occasions analy-
sis.
        Second, before Wooden, we held that two crimes occurred
on a different occasion because they were “successive rather than
simultaneous.” United States v. Longoria, 874 F.3d 1278, 1281
(11th Cir. 2017) (per curiam). We also stated that occasions sepa-
rated by a week “constituted sufficient temporal distinctness under
the ACCA.” Id. at 1283. 1 Haile’s two serious drug offenses oc-
curred over a year apart, and thus occurred on different occasions
for the purposes of ACCA. Thus, under our precedent at the time
of Haile’s guilty plea and sentencing, he had three qualifying con-
victions, and thus his counsel properly advised him that he was sub-
ject to the 15-year mandatory minimum under the ACCA.




1 Although we have not specifically addressed how Wooden impacts our prior
precedent, our decision in Longoria appears to follow Wooden’s reasoning
that “a single factor—especially of time or place—can decisively differentiate
occasions.” 142 S. Ct. at 1071. Thus, considering Wooden and the facts of
Haile’s drug offenses, he would still have three qualifying offenses.
USCA11 Case: 21-12955            Date Filed: 06/22/2022       Page: 5 of 5




21-12955                  Opinion of the Court                                5

      Thus, the district court did not err by finding that Haile’s
counsel did not render ineffective assistance and denying his § 2255
motion. 2
       AFFIRMED.




2 Because Haile’s claim lacks merit, we deny his motion to appoint counsel.